           19-23650-rdd             Doc 1       Filed 09/15/19             Entered 09/15/19 23:54:03                  Main Document
                                                                          Pg 1 of 24



 United States Bankruptcy Court for the:

SOUTHERN DISTRICT OF NEW YORK

Case number ~;re~ow~~                                                      Chapter    11
                                                                                                                     ❑ Check if this an
                                                                                                                       amended filing




Official Form 201
Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                                                       4/19
If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write the debtor's name and case number (if known).
For more information, a separate document, Instructions for Bankruptcy Forms for Non-Individuals, is available.


1.   Debtor's name                Purdue Transdermal Technologies L.P.

2.   All other names debtor
     used in the last 8 years
     Include any assumed
     names, trade names and
     doing business as names

3.   Debtor's federal
     Employer Identi£cation       XX-XXXXXXX
     Number(EIN)


4.   Debtor's address             Principal place of business                                 Mailing address, if different from principal place of
                                                                                              business

                                  One Stamford Forum
                                  201 Tresser Boulevard
                                  Stamford, CT 06901
                                  Number, Street, City, State &ZIP Code                       P.O. Box, Number, Street, City, State &ZIP Code

                                  Fairfield                                                   Location of principal assets, if different from principal
                                  County                                                      place of business

                                                                                              Number, Street, City, State &ZIP Code


5.   Debtor's website(URL)        www.purduepharma.com


6.   Type of debtor               ❑Corporation (including Limited Liability Company(LLC)and Limited Liability Partnership (LLP))
                                  ■ Partnership (excluding LLP)
                                  ❑ Other. Specify:




Official Form 201                          Voluntary Petition for Non-Individuals Filing for Bankruptcy                                          page 1
           19-23650-rdd                Doc 1        Filed 09/15/19             Entered 09/15/19 23:54:03                        Main Document
                                                                              Pg 2 of 24
Debtor    Purdue Transdermal Technologies L.P.                                                         Case number(i~known)
           Name



7.   Describe debtor's business A. Check one:
                                       ❑ Health Care Business(as defined in 11 U.S.C. § 101(27A))
                                       ❑ Single Asset Real Estate (as defined in 11 U.S.C. § 101(51 B))
                                       ❑ Railroad (as defined in 11 U.S.C. § 101(44))
                                       ❑ Stockbroker(as defined in 11 U.S.C. § 101(53A))
                                       ❑ Commodity Broker(as defined in 11 U.S.C. § 101(6))
                                       ❑ Clearing Bank (as defined in 11 U.S.C. § 781(3))
                                       ■ None of the above

                                       B. Check all that apply
                                       ❑ Tax-exempt entity (as described in 26 U.S.C. §501)
                                       ❑ Investment company, including hedge fund or pooled investment vehicle (as defined in 15 U.S.C. §80a-3)
                                       ❑ Investment advisor(as defined in 15 U.S.C. §80b-2(a)(11))

                                       C. NAICS (North American Industry Classification System)4-digit code that best describes debtor.
                                          See http://www.uscourts.gov/four-digit-national-association-naics-codes.
                                               3254

8.   Under which chapter of the        Check one:
     Bankruptcy Code is the            ~ Cha ter 7
     debtor filing?                           p
                                       ❑ Chapter 9

                                       ■ Chapter 11. Check all that apply:
                                                            ❑    Debtor's aggregate noncontingent liquidated debts(excluding debts owed to insiders or affiliates)
                                                                 are less than $2,725,625(amount subject to adjustment on 4/01/22 and every 3 years after that).
                                                            ❑    The debtor is a small business debtor as defined in 11 U.S.C. § 101(51 D). If the debtor is a small
                                                                 business debtor, attach the most recent balance sheet, statement of operations, cash-flow
                                                                 statement, and federal income tax return or if all of these documents do not exist, follow the
                                                                 procedure in 11 U.S.C. § 1116(1)(6).
                                                            ❑    A plan is being filed with this petition.
                                                            ❑    Acceptances of the plan were solicited prepetition from one or more classes of creditors, in
                                                                 accordance with 11 U.S.C. § 1126(b).
                                                            ❑    The debtor is required to file periodic reports (for example, 10K and 10Q) with the Securities and
                                                                  Exchange Commission according to § 13 or 15(d) of the Securities Exchange Act of 1934. File the
                                                                 attachment to Voluntary Petition for Non-Individuals Filing for Bankruptcy under Chapter 11
                                                                 (Official Form 201A) with this form.
                                                            ❑    The debtor is a shell company as defined in the Securities Exchange Act of 1934 Rule 12b-2.
                                       ❑ Chapter 12



9.   Were prior bankruptcy             ■ No.
     cases filed by or against
     the debtor within the last 8      ❑Yes.
     years?
     If more than 2 cases, attach a
     separate list.                             District                    __            When     _                      Case number
                                                District                                  When                            Case number

10. Are any bankruptcy cases           ❑ No
    pending or being filed by a
    business partner or an             ■Yes.
    affiliate of the debtor?
     List all cases. If more than 1,
     attach a separate list                     Debtor     See Attached Schedule 1                                       Relationship             Affiliate

                                                           Southern District of
                                                District   New York                       When                           Case number. if known




Official Form 201                             Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                page 2
          19-23650-rdd           Doc 1          Filed 09/15/19            Entered 09/15/19 23:54:03                         Main Document
                                                                         Pg 3 of 24
 Debtor   Purdue Transdermai Technologies L.P.                                                   case number (if known)
          Name



11. Why is the case filed in    Check all that apply:
    this district?
                                ❑      Debtor has had its domicile, principal place of business, or principal assets in this district for 180 days immediately
                                       preceding the date of this petition or for a longer part of such 180 days than in any other district.

                                ■      A bankruptcy case concerning debtor's affiliate, general partner, or partnership is pending in this district.

12. Does the debtor own or      ■ No
    have possession of any
    real property or personal              Answer below for each property that needs immediate attention. Attach additional sheets if needed.
                                ❑Yes.
    property that needs
    immediate attention?                   Why does the property need immediate attention?(Check all that apply.)
                                           ❑ It poses or is alleged to pose a threat of imminent and identifiable hazard to public health or safety.
                                              What is the hazard?
                                           ❑ It needs to be physically secured or protected from the weather.
                                           ❑ It includes perishable goods or assets that could quickly deteriorate or lose value without attention (for example,
                                            livestock, seasonal goods, meat, dairy, produce, orsecurities-related assets or other options).
                                           ❑ Other
                                           Where is the property?
                                                                            Number, Street, City, State &ZIP Code
                                           Is the property insured?
                                           ❑ No
                                           ❑ Yes.    Insurance agency
                                                     Contact name
                                                     Phone


_ Statistical and administrative information

13. Debtor's estimation of              Check one:
    available funds
                                         ■ Funds will be available for distribution to unsecured creditors.
                                        ❑ After any administrative expenses are paid, no funds will be available to unsecured creditors.

14. Estimated number of         ❑ 1.49                                          ■ 1,000-5,000                              ❑ 25,001-50,000
    creditors                   ❑ 50-99                                         ❑ 5001-10,000                              ❑ 50,001-100,000
                                ❑ 100-199                                       ❑ 10,001-25,000                            ❑More than100,000
                                ❑ 200-999

15. Estimated Assets            ■ $0 - $50,000                                  ❑ $1,000,001 - $10 million                 ❑ $500,000,001 - $1 billion
                                ❑ $50,001 - $100,000                            ❑ $10,000,001 - $50 million                ❑ $1,000,000,001 - $10 billion
                                ❑ $100,001 - $500,000                           ❑ $50,000,001 - $100 million               ❑ $10,000,000,001 - $50 billion
                                ❑ $500,001 - $1 million                         ❑ $100,000,001 - $500 million              ❑More than $50 billion


16. Estimated liabilities       ❑ $0 - $50,000                                  ❑ $1,000,001 - $10 million                 ❑ $500,000,001 - $1 billion
                                ❑ $50,001 -$100,000                             ■ $10,000,001 -$50 million                 ❑ $1,000,000,001 -$10 billion
                                ❑ $100,001 - $500,000                           ❑ $50,000,001 - $100 million               ❑ $10,000,000,001 - $50 billion
                                ❑ $500,001 - $1 million                         ❑ $100,000,001 - $500 million              D More than $50 billion




Official Form 201                         Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                  page 3
          19-23650-rdd             Doc 1        Filed 09/15/19            Entered 09/15/19 23:54:03                        Main Document
                                                                         Pg 4 of 24
Debtor    Purdue Transdermal Technologies L.P.                                                    case r,~mber ~~rk~oW~~
          Name



_ Request for Relief, Declaration, and Signatures

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement in connection with a bankruptcy case can result in fines up to $500,000 or
           imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.

17. Declaration and signature
    of authorized                The debtor requests relief in accordance with the chapter of title 11, United States Code, specified in this petition.
    representative of debtor
                                   have been authorized to file this petition on behalf of the debtor.

                                   have examined the information in this petition and have a reasonable belief that the information is true and correct.

                                   declare under penalty of perjury that the foregoing is true and correct.

                                 Executed on      September 15, 2019
                                                  MM / DD / YWY


                             X              ~/~ .                                                        Jon Lowne
                                 Sign          authorized representative of debtor                       Printed name

                                 Title   Authorized Person




                                                                                                          Date September 15, 2019
18. Signature of attorney    X
                                 Signature of attorney for debtor                                              MM / DD / YWY

                                 Marshall S. Huebner
                                 Printed name

                                  Davis Polk 8~ Wardwell LLP
                                  Firm name

                                 450 Lexington Avenue
                                 New York, NY 10017
                                 Number, Street, City, State &ZIP Code


                                  Contact phone     212-450-4000                 Email address      Purdue.noticing@dpw.com


                                 2601094 NY
                                 Bar number and State




 Official Form 201                         Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                    page 4
19-23650-rdd      Doc 1      Filed 09/15/19      Entered 09/15/19 23:54:03           Main Document
                                                Pg 5 of 24



                                    SCHEDULE 1 TO PETITION

                 Pending Bankruptcy Cases in the Southern District of New York
                         Filed by the Debtor and Affiliates of the Debtor



          On the date hereof, each of the affiliated entities listed below (including the debtor in this
  chapter 11 case) filed a voluntary petition for relief under chapter 11 of title 11 of the United
  States Code in the United States Bankruptcy Court for the Southern District of New York (the
  "Court"). A motion has been filed with the Court requesting that the chapter 11 cases of these
  entities be consolidated for procedural purposes only and jointly administered under the case
  number assigned to the chapter 11 case ofPurdue Pharma L.P.

             1. Purdue Pharma L.P.
             2. Purdue Pharma Inc.
             3. Purdue Transdermal Technologies L.P.
             4. Purdue Pharma Manufacturing L.P.
             5. Purdue Pharmaceuticals L.P.
             6. Imbrium Therapeutics L.P.
             7. Adlon Therapeutics L.P.
             8. Greenfield BioVentures L.P.
             9. Seven Seas Hill Corp.
             10.Ophir Green Corp.
             1 1. Purdue Pharma ofPuerto Rico
             l2. Avrio Health L.P.
             13. Purdue Pharmaceutical Products L.P.
             14. Purdue Neuroscience Company
             15. Nayatt Cove Lifescience Inc.
             16. Button Land L.P.
             l7. Paul Land Inc.
             18. Quidnick Land L.P.
             19. Rhodes Associates L.P.
             20. Rhodes Pharmaceuticals L.P.
             21. Rhodes Technologies
             22. UDF LP
             23. SVC Pharma LP
             24. SVC Pharma Inc.
19-23650-rdd      Doc 1   Filed 09/15/19    Entered 09/15/19 23:54:03      Main Document
                                           Pg 6 of 24


                                 PURDUE PHARMA INC.

                              SECRETARY'S CERTIFICATE

                                     September 15,2019



            I, Marc L. Kesse(man, the Secretary of Purdue Pharma Inc., a New York
    corporation ("PPI"), hereby certify, in my capacity as the Secretary ofPPI and not
    individually, that the resolutions attached as Annex A were duly approved by the Board
    of Directors ofPPI on September 15, 2019, have not been amended, modified, revoked or
    rescinded as ofthe date hereof, and are in full force and effect.



                  [REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]




    #92438815v2
19-23650-rdd      Doc 1    Filed 09/15/19      Entered 09/15/19 23:54:03          Main Document
                                              Pg 7 of 24


             IN WITNESS WHEREOF,the undersibed, solely in his capacity as the
     Secretary of PPI, and not individually, has executed this Certificate as of the date first
     written above.

                                                   PURDUE PHARMA INC.


                                                    By:
                                                          Name: Marc . Kesse an
                                                          Title: Senior Vice President, General
                                                          Counsel &Secretary




                           [Signature Page to Sec~etaNy's Certificate]
    k924388I5v2
   19-23650-rdd   Doc 1   Filed 09/15/19    Entered 09/15/19 23:54:03   Main Document
                                           Pg 8 of 24



                                    Annex A

                                   Resolutions

                                 [See attached.]




f~92438815v2
 19-23650-rdd         Doc 1       Filed 09/15/19        Entered 09/15/19 23:54:03               Main Document
                                                       Pg 9 of 24

                                            Purdue Pharma Inc.
                                    Resolutions of the Board of Directors


                                                September 15, 2019


              Commencement of Chapter 11 Case

        WHEREAS,(i) the Corporation is the general partner of Purdue Pharma L.P., a Delaware
limited partnership ("PPLP"), and the general partner or managing general partner of each entity
identified on Schedule 1 A hereto, and (ii) PPLP is a limited partner or partner of each entity
identified on Schedule lA hereto (other than Rhodes Pharmaceuticals L.P. ("Rhodes Pharma
LP"), Rhodes Technologies("Rhodes")and UDF L.P.("UDF"));1

        WHEREAS,(i) Rhodes Associates L.P.("Rhodes LP")is(A)the general partner of each
entity identified on Schedule 1B hereto and (B) a limited partner of Rhodes Pharma LP and a
partner of Rhodes, and (ii) Rhodes is a limited partner of UDF;

        WHEREAS, each of PPLP, each entity identified on Schedule 1 A and each entity
identified on Schedule 1 B is hereafter referred to as a "Partnership" and collectively, the
"Partnerships";

         WHEREAS the Board reviewed and considered the materials presented by the
management team and the financial and legal advisors of each Partnership regarding the
liabilities and liquidity of each Partnership, the strategic alternatives available to each of them
and the impact of the foregoing on the Partnerships' respective businesses; and

        WHEREAS the Board consulted with each Partnership's management team and its
financial and legal advisors, and has fully considered each of the Partnerships' strategic
alternatives.

        NOW, THEREFORE, BE IT RESOLVED that in the judgment of the Board, it is
desirable and in the best interests of(i) the Corporation,(ii) PPLP (in the Corporation's capacity
as general partner of PPLP)and (iii) each of the other Partnerships (in the Corporation's capacity
as general partner of certain of such Partnerships, or in its capacity as general partner of an entity
that is directly or indirectly the general partner, limited partner or partner of certain of such
Partnerships), and (iii) the respective creditors and other stakeholders of each of the foregoing,
that a petition be filed by the Corporation and each of the Partnerships seeking relief under the
provisions of chapter 11 of title 11 of the United States Code (the "Bankruptcy Code"); and


            Additional conformed resolutions needed for the Boards of(A)Nayatt Cove Lifescience Inc.,(B)Paul
Land Inc.,(C)SVC Pharma Inc. (covering the Ch. 1 1 filing of itself, and of SVC Pharma LP in its capacity as the
general partner of SVC Pharma LP),(D)Seven Seas Hill Corp. and (E) Ophir Green Corp.(the latter two are BVI
entities, and these resolutions should cover the Ch. 11 filing for each BVI entity and also each authorize the Ch. 1 1
filing for Purdue Pharma of Puerto Rico, a DE general partnership, of which each BVI entity is a 50% partner).




H92433131v2
  19-23650-rdd          Doc 1    Filed 09/15/19    Entered 09/15/19 23:54:03    Main Document
                                                  Pg 10 of 24

          RESOLVED FURTHER, that each of the Chief Executive Officer, Chief Financial
  Officer or any other officer or duly authorized signatory of the Corporation (each, an
 "Authorized Person") be, and each of them hereby is, authorized on behalf of(i) the Corporation,
 (ii) PPLP (in the Corporation's capacity as general partner of PPLP) and (iii) each of the other
 Partnerships (in the Corporation's capacity as general partner of certain of such Partnerships, or
  in its capacity as general partner of an entity that is directly or indirectly the general partner,
  limited partner or partner of certain of such Partnerships), to execute and verify petitions under
 chapter 11 of the Bankruptcy Code and to cause such petitions to be filed in the United States
 Bankruptcy Court for the Southern District of New York (the "Court"), each such petition to be
 filed at such time as the Authorized Person executing the petition shall determine and to be in the
 form approved by the Authorized Person executing such petition, such approval to be
 conclusively evidenced by the execution, verification and filing thereof.

               Retention of Advisors

         RESOLVED,that the Authorized Persons be, and hereby are, authorized, empowered and
 directed to employ, subject to Bankruptcy Court approval: (i) the law firm of Davis Polk &
  Wardwell LLP as general bankruptcy counsel, (ii) PJT Partners LP as investment banker, (iii)
 AlixPartners LLP as restructuring financial advisor,(iv) Prime Clerk LLC as notice, claims and
 solicitation agent, and (v) any other legal counsel, accountants, financial advisors, restructuring
 advisors or other professionals any of the Authorized Persons deems necessary, appropriate or
 advisable; each to represent and assist the Corporation and each Partnership in carrying out their
 respective duties and responsibilities and exercising their respective rights under the Bankruptcy
 Code (including, but not limited to, the law firms filing any pleadings or responses); and in
 connection therewith, each of the Authorized Persons be, and hereby is authorized, empowered
 and directed, in accordance with the terms and conditions hereof, to execute appropriate
 retention agreements, pay appropriate retainers, and to cause to be filed appropriate applications
 for authority to retain such services; and

         RESOLVED FURTHER, that each of the Authorized Persons, be, and hereby is,
 authorized, empowered and directed to execute and file all petitions, schedules, motions, lists,
 applications, pleadings, and other papers, and to perform such further actions and execute such
 further documentation that such Authorized Person deems necessary, appropriate or desirable in
 accordance with these resolutions.

           General Authorization and Ratification

         RESOLVED that the Authorized Persons be, and each of them hereby is, authorized,
 directed and empowered, in the name and on behalf of (i) the Corporation, (ii) PPLP (in the
 Corporation's capacity as general partner of PPLP)and (iii) each of the other Partnerships (in the
 Corporation's capacity as general partner of certain of such Partnerships, or in its capacity as
 general partner of an entity that is directly or indirectly the general partner, limited partner or
 partner of certain of such Partnerships), to take, or cause to be taken, any and all further actions
(including, without limitation,(i) execute, deliver, certify, file and/or record and perform any and
 all documents, agreements, instruments, motions, affidavits, applications for approvals or rulings
 of governmental or regulatory authorities or certificates and (ii) pay fees and expenses in
 connection with the transactions contemplated by the foregoing resolutions) and to take any and



                                                     2
 N92433131v2
 19-23650-rdd      Doc 1    Filed 09/15/19    Entered 09/15/19 23:54:03         Main Document
                                             Pg 11 of 24

 all steps deemed by any such Authorized Person to be necessary, advisable or desirable to carry
 out the purpose and intent of each of the foregoing resolutions, and all actions heretofore taken
 by any such Authorized Person or the Board in furtherance thereof are hereby ratified, confirmed
 and approved in all respects; and

         RESOLVED FURTHER, that all acts, actions, and transactions relating to the matters
 contemplated by the foregoing resolutions done in the name of and on behalf of (i) the
 Corporation, (ii) PPLP (in the Corporation's capacity as general partner of PPLP) and (iii) each
 of the other Partnerships (in the Corporation's capacity as general partner of certain of such
 Partnerships, or in its capacity as general partner of an entity that is directly or indirectly the
 general partner, limited partner or partner of certain of such Partnerships), which acts would have
 been approved by the foregoing resolutions except that such acts were taken before the adoption
 of these resolutions, are hereby in all respects approved and ratified as the true acts and deeds of
 the Corporation and the Partnerships, as applicable, with the same force and effect as if each
 such act, transaction, agreement, or certificate has been specifically authorized in advance by
 resolution of the Board; and

        RESOLVED FURTHER, that the omission from these resolutions of any agreement,
document or other arrangement contemplated by any of the agreements, documents or
instruments described in the foregoing resolutions or any action to be taken in accordance with
any requirement of any of the agreements or instruments described in the foregoing resolutions
shall in no manner derogate from the authority of the Authorized Persons to take all actions
necessary, desirable, advisable or appropriate to consummate, effectuate, carry out or further the
transactions contemplated by, and the intent and purposes of, the foregoing resolutions.




                                                 3
#92433131v2
 19-23650-rdd          Doc 1    Filed 09/15/19    Entered 09/15/19 23:54:03   Main Document
                                                 Pg 12 of 24

                                              Schedule lA

                         ENTITY                           JURISDICTION OF FORMATION

       Purdue Transdermal Technologies L.P.                           Delaware

          Purdue Pharma Manufacturing L.P.                            Delaware

                Purdue Pharmaceuticals L.P.                           Delaware

                 Imbrium Therapeutics L.P.                            Delaware

                  Adlon Therapeutics L.P.                             Delaware

                Greenfield BioVentures L.P.                           Delaware

                     Avrio Health L.P.                                Delaware

        Purdue Pharmaceutical Products L.P.                           Delaware

               Purdue Neuroscience Company                            Delaware

                  Rhodes Associates L.P.                              Delaware

               Rhodes Pharmaceuticals L.P.                           Delaware

                   Rhodes Technologies                               Delaware

                        UDF L.P.                                     Delaware



                                              Schedule 1B

                        ENTITY                           JURISDICTION OF FORMATION

                    Button Land L.P.                                 Delaware

                   Quidnick Land L.P.                                Delaware




#92433131 v2
19-23650-rdd        Doc 1       Filed 09/15/19       Entered 09/15/19 23:54:03                 Main Document
                                                    Pg 13 of 24



  DAVIS POLK & WARDWELL LLP
  450 Lexington Avenue
  New York, New York 10017
  Telephone:(212)450-4000
  Facsimile:(212) 701-5800
  Marshall S. Huebner
  Benjamin S. Kaxninetzky
  Timothy Graulich
  Eli J. Vonnegut

  Proposed Counsel to the Debtors
  and Debtors in Possession

  UNITED STATES BANKRUPTCY COURT
  SOUTHERN DISTRICT OF NEW YORK

  In re:                                                         Chapter 11

  PURDUE PHARMA L.P., et al.,                               ~    Case No. 19-[       ](RDD)

                   Debtors. ~                                    (Joint Administration Pending)


           CONSOLIDATED CORPORATE OWNERSffiP STATEMENT PURSUANT
           TO FEDERAL RULES OF BANKRUPTCY PROCEDURE 1007 AND 7007.1

           Pursuant to Rules 1007(a)(1), 1007(a)(3) and 7007.1 of the Federal Rules of Bankruptcy

  Procedures (the "Bankruptcy Rules") and Rule 1007-3 of the Local Bankruptcy Rules for the

  Southern District of New York (the "Local Rules"), Purdue Pharma L.P. ("PPLP") and its

  affiliates that are debtors and debtors in possession (collectively, the "Debtors'') respectfully

  represent:



          ' The Debtors in these cases, along with the last four digits of each Debtor's regist►•ation number in the
  applicable jurisdiction, are as follows: Purdue Pharma L.P. (7484), Purdue Pharma Inc. (7486), Purdue Transdermal
  Technologies L.P. (1868), Purdue Pharma Manufacturing L.P. (3821), Purdue Pharmaceuticals L.P. (0034),
  Imbrium Therapeutics L.P. (8810), Adlon Therapeutics L.P. (6745), Greenfield BioVentures L.P. (6150), Seven
  Seas Hill Corp. (4591), Ophir Green Corp. (4594), Purdue Pharma of Puerto Rico (3925), Avrio Health L.P. (4140),
  Purdue Pharmaceutical Products L.P. (3902), Purdue Neuroscience Company (4712), Nayatt Cove Lifescience Inc.
  (7805), Button Land L.P. (7502), Rhodes Associates L.P. (N/A), Paul Land Inc. (7425), Quidnick Land L.P. (7584),
  Rhodes Pharmaceuticals L.P. (6166), Rhodes Technologies (7143), UDF LP (0495), SVC Pharma LP (5717) and
  SVC Pharma Inc. (4014). The Debtors' corporate headquarters is located at One Stamford Forum, 201 Tresser
  Boulevard, Stamford, CT 06901.
19-23650-rdd     Doc 1    Filed 09/15/19    Entered 09/15/19 23:54:03         Main Document
                                           Pg 14 of 24



         1.     Non-Debtor Pharmaceutical Research Associates L.P. directly owns 100% of the

  ownership interests of PPLP.     Non-Debtor PLP Associates Holdings L.P. directly owns

  approximately 99.5061% of the ownership interests of Pharmaceutical Research Associates L.P.

  Non-Debtor BR Holdings Associates L.P. directly owns 100% of the ownership interests of PLP

  Associates Holdings L.P. Non-Debtor Beacon Company and non-Debtor Rosebay Medical

  Company L.P. each directly own 50% ofthe ownership interests of BR Holdings Associates L.P.

  Non-Debtor Heatheridge Trust Company Limited, as Trustee under Settlement dated 31

 December 1993 directly owns 100% of the ownership interests of Beacon Company. Richard S.

  Sackler, M.D.("RSS") and Jonathan D. Sackler ("JDS"), as Trustees under Trust Agreement

 dated November 5, 1974 directly own 98% of the ownership interests of Rosebay Medical

 Company L.P. To the best of the Debtors' knowledge and belief, no other person or entity

 directly or indirectly owns 10% or more ofthe ownership interests ofPPLP.

        2.      Non-debtor Banela Corporation directly owns 50% of the ownership interests of

 Debtor Purdue Pharma Inc. ("PPI"); non-debtor Linarite Holdings LLC directly owns 25% of

 the ownership interests of PPI; and non-debtor Perthlite Holdings LLC directly owns 25% of the

 ownership interests of PPI. Non-debtor Millborne Trust Company Limited, as Trustee of the

 Hercules Trust under Declaration of Trust dated 2 March 1999 directly owns 100% of the

 ownership interests of Banela Corporation. Non-debtor Data. LLC, as Trustee under Trust

 Agreement dated December 23, 1989 directly owns 100% of the ownership interests of Linarite

 Holdings LLC. Non-debtor Cornice Fiduciary Management LLC, as Trustee under Trust

 Agreement dated December 23, 1989 directly owns 100% of the ownership interests of Perthlite

 Holdings LLC. To the best of the Debtors' knowledge and belief, no other person or entity

 directly or indirectly owns 10% or more ofthe ownership interests of PPI.




                                                2
19-23650-rdd     Doc 1    Filed 09/15/19    Entered 09/15/19 23:54:03         Main Document
                                           Pg 15 of 24



         3.     PPLP directly owns 100% of the ownership interests of the following Debtors:

  Purdue Transdermal Technologies L.P., Purdue Pharmaceuticals L.P., Purdue Pharma

  Manufactixring L.P., Adlon Therapeutics L.P., Imbrium Therapeutics L.P., Greenfield

  BioVentures L.P., Nayatt Cove Lifescience Inc., Purdue Pharmaceutical Products L.P., Rhodes

  Associates L.P., Avrio Health L.P., Seven Seas Hill Corp., and Ophir Green Corp. PPLP directly

  owns 99% of the ownership interests of Debtor Purdue Neuroscience Company. Purdue Pharma

  Inc. directly owns the remaining 1% of the ownership interests of Purdue Neuroscience

  Company.

         4.     Rhodes Associates L.P. directly owns 100% of the ownership interests of the

  following Debtors: Rhodes Technologies, Rhodes Phannaceuticals L.P. and Paul Land Inc.

         5.     Rhodes Technologies directly owns 100% of the ownership interests of UDF L.P.

  and SVC Pharma Inc.

         6.      UDF LP directly owns 100% of the ownership interests of Button Land L.P. and

  Quidnick Land L.P. UDF LP directly owns 99% of the ownership interests of SVC Pharma LP

  SVC Pharma Inc. directly owns 1% ofthe ownership interests ofSVC Pharma LP.

         7.     Seven Seas Hill Corp. and Ophir Green Corp. each directly own 50% of the

  ownership interests of Purdue Pharma of Puerto Rico.

         8.     Attached hereto as Exhibit A is an organizational chart reflecting the Debtors'

  ownership structure.




                                                3
19-23650-rdd   Doc 1   Filed 09/15/19    Entered 09/15/19 23:54:03   Main Document
                                        Pg 16 of 24



                                        Exhibit A
                                              19-23650-rdd                       Doc 1               Filed 09/15/19                   Entered 09/15/19 23:54:03                                   Main Document
                                                                                                                                     Pg 17 of 24
PURDUE PHARMA L.P. -SUBSIDIARIES




                                                                                                                                             Purdue Pharma L.P.,
                                    Purduz Pharma Inc.,
                                  a New York corporation                                                                                a Delaware limited partnership
                                             0%•                                                              100%                                                                                                                                                     Purdue Pharma Inc.,
                                                                                                                                                                                                                                                                     a New York corporation
                                                                                                                                                            100%                                                                                                        0%•
                               Rhodes Associates L.P.,
                            a Delaware limited partnership
                                                                                                                                                                   Purdue Transdcnnal Technologies L.P..          Purdue Phannaccmicals L.P.,          Purdue Pharma Manufacmnng L.P..
                                                                                                          Purdue Pharma Inc.,                                          a Dcla~varc limited parmcrship            a Dclaaarc limited panncrship           a Ucla~cam limiicd panncrshlp
                              Purduz Pharma Inc.,                                                       a New York corporation
                            a New York corporation
                 100%                                                            IUOga                                  p%~
                                                              100%                                                                                             Adlon Therapeutics L.P.,           Imbrium Thcrapw~ics L.P..
                                      0%~~                                                                                                                                                                                           Grccnficld BioVcnwres L.P.,
               Naul Land                                                                                                                                    a Dclaenrc ~imitcd par~ncrship      a Delaware limited partnership      a Delaware limilcd parincrship
                 ~,~~                                    Rhodes Technologies,                           Rhodes Pharmaceuticals L.P.,
              a Nnw York                             a Delaware general parfiership                     a Delaware limited partnership
              corporation          ~~~                               100%                   100°ro                                                        100%
                                                     UDF LP,                                   SVC Phanna Inc.,                                         Nayatt Cove Lifesciencn Inc.,
                                           a Delaware limited partnership                   a Delaware corporation                                        a Delaware corporation
      ~~~o"                               100%                          99°/a                                     1

              Button Land L.P.,                                                                                                                                      Purdue Pharma Inc.,
                                                                                SVC Pharma LP,                                                                     a New York corporation
        a Delaware limited partnership
                                                       i00%               a Delaware limited partnership
                                                                                                                                                     99%                  I%
o%"
           Quidnick Land L.N.,
      a Delaware limited partnership
                                                                       100%
                                                                                                              Purdue Pharmalnc.,                      Purdue Neuroscience Company, a
                                                                                                            a New York corporation                      Delaware general partnership
                                           Seven Seas Hill Corp.             Ophir Green Corp.
                                          (British Virgin Islands)        (British Virgin Islands)
                                                                                                                      0%•                 100°/a                   Purdue Pharma Inc.,
                                                     50%                                     SO%                                                                 a New York corporation


                                                                                                                     Avrio Health L.P.,            100%                p~
                                                           Purdue Pharma of Puerto Rico,
                                                                                                               a Delaware limited partnership
                                                           a Delawarz general partnership
                                                                                                              (Formerly Purdua Products L.P.)
                                                                                                                                                   Purdue Pharmaceutical Products L.P.,
                                                                                                                                                      a Delaware limited partnership




  General Partner has no equity interest in L.P., rather the General Partner receives a service fee for acting as General Partnzr.
                                              19-23650-rdd                        Doc 1              Filed 09/15/19                      Entered 09/15/19 23:54:03                                             Main Document
                                                                                                                                        Pg 18 of 24
PURDUE PHARMA L.P. -OWNERSHIP

                                                                                                                                                                                                                         Cornice Fiduciary
                                                                                                                                    Heatheridge Trusl Company                                                            Management LLC,
                                                                                       Cornica Fiduciary                             Limited, as Trustee under                         Data LLC, as Tmstee
     Millbom~ Trust Company                                                                                                                                                                                               as Trustee under
                                                                                     Management LLC,az                          Settlement dated 31 December 1993                     under Trust Agreement
     Limited, as Trustez of the               Dana LLC, as Trustee                                                                                                                                                       Trust Agreement
                                                                                      Trustee under Trust                                                                              dated December 23,
       Hercules Trust under                  under Tms~ Agreement                                                                                                                                                       dated December 23,
                                                                                       pgreemnm dated                             100%                            100                   989(I 989 Trust 1)
     Declaration of Trust dated                dated December 23,                                                                                                                                                       1989(I 989 Trust 2)
                                                                                      December 23, 1989
          2 March 1999                         1989(1989 Trust 3)                       (1989 Trust 4)
                                                                                                                                                                                       ;0°~~                           50%
                       100%                                      100%                                 100%               S~anhope Gate Corp.
                                                                                                                        (British Virgin Islands)
                                             Linarite Holdings LLC,                Perthlite Holdings LLC.
       Banela Corporation                      a Delaware limited                     a Delaware limited                                                                                       Rusebay Medical Company, Inc..             K~~~~ard S. Sackler, M.D.("RSS")and
     (British Virgin Islands)                   liability company                      liability company                          py,                                                           a Delaware corporation(GP)                    Jonathan D. Sackler("JDS"), as
                                                                                                                                                                                                                                          ~frustees under Trust Agreement datcvl
                                                                                                                                                                                                                                                     November S, 1974

                                                                                                                                                                                                               2%                                        98%
                                                                                                                                       Beacon Company, a Delaware
                       50~                                  2S%                        25%                                                 gzneralpartnership
                                                                                                                                                                                                                                  Rosebay Medical Company L.P.,
                                                                                                                                                                                                                                   a Delaware limited partnership
                                                                                                                                                                                     8R Holdings Associates Inc.,
                                                                                                                                                                                       a New York corporation

                                                                                                            Same ultimate beneficial                    SOyo                                           poi~                         50%
                                                                                                        ownership as Purdue Pharma Inc.


                                                                                                          PLP Associates Holdings Inc.,                                              BR Holdings Associates L.P.,
                                                                                                            a New York corporation                                                   a Delaware limited partnership


                                                                                                                                        0%'                                                100%




                                                           Purdue Pharma Inc.,                                                                     PLP Associates Holdings 1. I' .                       I'LP Associates Holdings Inc.,                   BR Holdings Associates Inc.,
                                                         a New York corporation                                                                    a Delaware limited partnership                           a New York corporation                          a New York corporation

                                                                              02475%"                                                    99.5061%**                                                    0.2464%'•                                         ~%~



                                                                                                                            Pharmaceutical Research Associates L.P.,
                                                                                                                               a Delaware limited partnership***
                                                                          or•

                                                                                                                                                                        iaor

                                                                                                             Pu►~due Pharma L.P., a Delaware limited partnership



      General Panner has no equity interest in L.P., rather the General Panner receives a service fee for acting as General Partner.
'•    BR Holdings Associates Inc. is the general partner of Pharmaceutical Research Associates L.P.; Purdue Pharma Inc., PLP Associates Holdings Inc. and PLP Associates Holdings L.P. are the limited partners of Pharmaceutical Research
                                                                                                                                                                                                                                           Associates L.P.
'•' Name change from Purdue Holdings L.P. to Pharmaceutical Research Associated L.P. effective July 24, 2018
           19-23650-rdd                Doc 1       Filed 09/15/19             Entered 09/15/19 23:54:03                           Main Document
                                                                             Pg 19 of 24



         Debtor name            Purdue Transdermal Technologies L.P.

         U nited States Bankruptcy Court for the: Southern District of New York

        Case number (if known)                                                                                                             ❑ Check if this is an
                                                                                                                                             amended filing


    Official Form 204
    Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 50 Largest
    Unsecured Claims and Are Not Insiders                                                                                                                        12/15

    A list of creditors holding the 50 largest unsecured claims must be £led in a Chapter 11 or Chapter 9 case. Include claims which the debtor
    disputes. Do not include claims by any person or entity who is an insider, as defined in 11 U.S.C.§ 101(31). Also, do not include claims by
    secured creditors, unless the unsecured claim resulting from inadequate collateral value places the creditor among the holders of the 50
    largest unsecured claims.

     Certain of the Debtors are named as defendants in over 2,600 actions across the country in connection with the marketing and sale of opioid medications
    ("Pending Actions"). Any claims asserted against any Debtor in respect of the Pending Actions (the "Pending Action Claims") are contingent,
     unliquidated in amount and disputed. All creditors asserting Pending Action Claims will be included in the Debtors' list of creditors. This List of Creditors
     Who Have the 50 Largest Unsecured Claims and Are Not Insiders does not include these contingent, unliquidated and disputed claims.

      Name of creditor and complete            Name,telephone number, and email          Nature of the claim   Indicate if     Amount of unsecured claim
      mailing address, including zip code      address of creditor contact              (for example, trade    claim is        If the claim is fully unsecured, fill in only
                                                                                        debts, bank loans,     contingent,     unsecured claim amount. If claim is partially
                                                                                         professional          unliquidated,   secured, fill in total claim amount and
                                                                                        services, and          or disputed     deduction for value of collateral or setoff to
                                                                                        government                             calculate unsecured claim.
                                                                                        contracts)
                                                                                                                               Total claim, if   Deduction for    Unsecured
                                                                                                                               partially         value of         claim
                                                                                                                               secured           collateral or
                                                                                                                                                 setoff
                                               ENSIONBENEFITGUARANTYCORPORATION
~     PENSION BENEFIT GUARANTY CORPORATION
                                               17N: CYNTHIA WONG
      CYNTHIA WONG                                                                                              CONTINGENT
                                               HONE:202-229-3033                              PENSION                                                            UNDETERMINED
      1200KSTREETNW                                                                                            UNLIQUIDATED
                                               AX: 202-326-4112
      WASHINGTON, DC 20005
                                               MAIL: WONG.CYNTHIA@PBGC.GOV


      CVS CAREMARK PART D SERVICES, L.L.C.     VS CAREMARK PART D SERVICES, L.L.C.
       N DY ZANIN,TRADE DIRECTOR, MED D        TTN: ANDY ZANIN, TRADE DIRECTOR, MED D
                                                                                            PAYER REBATES                                                          519,281,161
      1 CVS DRIVE                              HONE: 440-542-4010
      WOONSOCKET, RI 02895                     MAIL: ANDREW.ZANIN@CVSHEALTH.COM


3     OPTUMRX, INC.                            PTUMRX, INC.
      KENT ROGERS,SENIOR VP INDUSTRY           TTN: KENT ROGERS, SENIOR VP INDUSTRY
      RELATIONS                                ELATIONS                                     PAYER REBATES                                                          $15,800,513
      2300 MAIN ST                             HONE: 949-988-6066
      I RVINE, CA 92614-6223                   MAIL: KENT.ROGERS@OPTUM.COM

4     DEFENSE HEALTH AGENCY                    EFENSEHEALTH AGENCY
      COLONEL DAVID BOBB, CHIEF PHARMACY       TTN: COLONEL DAVID BOBB,CHIEF PHARMACY
      OPERATIONS DIVISION, DHA                 PERATIONS DIVISION, DHA                      PAYER REBATES                                                           $5,952,016
      16401 E CENTRETECH PKWY                  HONE: 703-681-2890
       U RORA, C080011-9066                    MAIL: DAVID.W.BOBB.CIV@MAIL.MIL


5     DEPARTMENT OF HEALTH CARE SERVICES(CA)   EPARTMENT OF HEALTH CARE SERVICES(CA)
      ROBERT SHUN                              TTN: ROBERT SHUN
                                                                                            PAYER REBATES                                                           $5,162,762
      PO BOX 997413                            HONE:916-552-9609
      SACRAMENTO, CA 95899-7413                MAIL: ROBERT.SHUN@DHCS.CA.GOV


                                               A REMARKPCS HEALTH, L.L.C.
      CAREMARKPCS HEALTH, L.L.C.
                                               ~N:SAPPAN BHATT, DIRECTOR TRADE
      SAPPAN BHATf, DIRECTOR TRADE RELATIONS
                                               ELATIONS                                     PAYER REBATES                                                           $5,039,745
      1 CVS DRIVE
                                               HONE:847-559-3062
      WOONSOCKET, RI 02895
                                               MAIL: SAPPAN.BHATT@CVSHEALTH.COM




    Official Form 204             Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 50 Largest Unsecured Claims                                      page 1
          19-23650-rdd                 Doc 1         Filed 09/15/19             Entered 09/15/19 23:54:03                               Main Document
                                                                               Pg 20 of 24


Debtor      Purdue Transdermal Technologies L.P.                                                            Case number (if known)
             Name

     Name of creditor and complete              Name,telephone number, and email               Nature of the claim   Indicate if     Amount of unsecured claim
     mailing address, including zip code        address of creditor contact                   (for example, trade    claim is        If the claim is fully unsecured, fill in only
                                                                                              debts, bank loans,     contingent,     unsecured claim amount. If claim is partially
                                                                                               professional          unliquidated,   secured, fill in total claim amount and
                                                                                              services, and          or disputed     deduction for value of collateral or setoff to
                                                                                              government                             calculate unsecured claim.
                                                                                              contracts)
                                                                                                                                     Total        Deduction         Unsecured
                                                                                                                                     claim, if    for value of      claim
                                                                                                                                     partially    collateral or
                                                                                                                                     secured      setoff

~     MERISOURCEBERGEN                          MERISOURCEBERGEN
     DAVE VIETRI, VICE PRESIDENT BRANDED AND    TTN: DAVE VIETRI, VICE PRESIDENT BRANDED
      PECIALTY CONTRACTS                        ND SPECIALTY CONTRACTS                          DISTRIBUTOR FEES                                                         54,455,373
     3735 GLEN LAKE DR                          HONE:610-727-7310
     CHARLOTTE, NC 28208                        MAIL: DVIEfRI@AMERISOURCEBERGEN.COM

$    NORTH CAROLINA DEPARTMENT OF HEALTH        ORTH CAROLINA DEPARTMENT OF HEALTH AND
      N D HUMAN SERVICES                       HUMAN SERVICES
      OHN STANCIL                               TTN:IOHN STANCIL                                  PAYER REBATES                                                          $3,703,227
     2001 MAIL SERVICE CENTER                   HONE:919-855-4305
     RALEIGH, NC 27699-2000                     MAIL: JOHN.STANCIL@DHHS.NC.GOV

9    MCKESSON CORPORATION                     MCKESSON CORPORATION
     CHRIS ALVERSON, SENIOR VICE PRESIDENT OF TTN: CHRIS ALVERSON, SENIOR VICE PRESIDENT
      UPPLY CHAIN MANAGEMENT                   F SUPPLY CHAIN MANAGEMENT                        DISTRIBUTOR FEES                                                         $3,655,581
     ON E POST ST                             PH0N E:972-446-4104
     SAN FRANCISCO, CA 94104-5203             EMAIL: CHRIS.ALVERSON@MCKESSON.COM

~ ~ CARDINAL HEALTH                             ARDINALHEALTH
     EFF CIZL, DIRECTOR STRATEGIC SOURCING      TTN: JEFF CIZL, DIRECTOR STRATEGIC SOURCING
    NATIONAL BRANDS                            NATIONAL BRANDS                                  DISTRIBUTOR FEES                                                         $3,465,979
    1330 ENCLAVE PKY                            HONE:614-757-3694
    HOUSTON, TX 77077-2025                      MAIL: JEFF.CIZL@CARDINALHEALTH.COM


1 1 MISSOURI HEALTHNEf DIVISION                  ISSOURI HEALTHNEf DIVISION
     CAROLINA DELAROCHA                         ITN: CAROLINA DELAROCHA
                                                                                                  pgYER REBATES                                                          $3,172,515
     PO BOX 570                                 HONE: 573-526-5664
      EFFERSON CITY, MO 65102                   MAIL: CAROLINA.D.DELAROCHA@DSS.MO.GOV

                                                SCENT HEALTH SERVICES LLC
12    SCENT HEALTH SERVICES LLC
                                                TTN: EDWARD ADAMCIK, PRESIDENT ASCENT
     EDWARD ADAMCIK, PRESIDENT ASCENT
                                                EALTH SERVICES
     HEALTH SERVICES                                                                             PAYER REBATES                                                           $2,798,697
                                                HONE: 908-240-1537
     1209 ORANGE ST
       ILMINGTON, DE 19801                      MA~~~
                                                ADAMCIK@ASCENTHEALTHSERVICES.COM

~3     ISCONSIN DEPARTMENT OF HEALTH
                                                 ISCONSIN DEPARTMENT OF HEALTH SERVICES
      ERVICES
                                                n N: KIM WOHLER
     KIM WOHLER                                                                                  PAYER REBATES                                                           52,021,937
                                                HONE:608-267-7100
     313 BLETHER RD
                                                MAIL: KIM.WOHLER@WISCONSIN.GOV
     MADISON, WI53784

     STATE OF NEW YORK DEPARTMENT OF
14 HEALTH                                      TATE OF NEW YORK DEPARTMENT OF HEALTH
                                               TTN: CHRISTOPHER DESORBO
     CHRISTOPHER DESORBO
                                               HONE: 518-402-0836                                PAYER REBATES                                                           $1,963,959
     RIVERVIEW CENTER
                                               MAIL:
     150 BROADWAY SUITE 355
                                               HRISTOPHER.DESORBO@HEALTH.NY.GOV
      LBANY, NY 12204-2719

15 STATE OF NEW JERSEY DIVISION OF MEDICAL      TATE OF NEW JERSEY DIVISION OF MEDICAL
      SSISTANCE AND HEALTH SERVICES             SSISTANCE AND HEALTH SERVICES
     DAVID WILLIAMS                             TTN: DAVID WILLIAMS                              PAYER REBATES                                                           51,614,986
     IOCKBOX 655                               PHONE: 609-588-7395
      RENTON, N1 08646-0655                     MAIL: DAVID.R.WILLIAMS@DHS.STATE.NJ.US


16 PRIME THERAPEUTICS LLC                       RIME THERAPEUTICS LLC
    OSH BAST, SENIOR DIRECTOR                   TTN:JOSH BAST, SENIOR DIRECTOR
   PHARMACEUTICAL TRADE RELATIONS              PHARMACEUTICAL TRADE RELATIONS                    PAYER REBATES                                                           $1,533,047
   PO BOX 64812                                PHONE:612-777-5621
   ST PAUL, MN 08646-0655                       MAIL: JABAST@PRIMETHERAPEUTICS.COM

                                                HIO DEPARTMENTOF MEDICAID
~ ~ OHIO DEPARTMENTOF MEDICAID
                                                TfN: TRACEY ARCHIBALD
     RACEY ARCHIBALD
                                                HONE: 614-752-3522                               PAYER REBATES                                                           51,478,682
     345 N. LINCOLN BLVD.
                                               EMAIL:
    OKLAHOMA CITY, OK 73105
                                                RACEY.ARCH(BALD@ MEDICAID.OHIO.GOV



    Official Form 204           Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 50 Largest Unsecured Claims                                            page 2
          19-23650-rdd               Doc 1       Filed 09/15/19           Entered 09/15/19 23:54:03                          Main Document
                                                                         Pg 21 of 24


Debtor      Purdue Transdermal Technologies L.P.                                                 Case number (if known)
             Name

     Name of creditor and complete           Name,telephone number, and email       Nature of the claim   Indicate if     Amount of unsecured claim
     mailing address, including zip code     address of creditor contact           (for example, trade    claim is        If the claim is fully unsecured, fill in only
                                                                                   debts, bank loans,     contingent,     unsecured claim amount. If claim is partially
                                                                                   professional           unliquidated,   secured, fill in total claim amount and
                                                                                   services, and          or disputed     deduction for value of collateral or setoff to
                                                                                   government                             calculate unsecured claim.
                                                                                   contracts)
                                                                                                                          Total        Deduction         Unsecured
                                                                                                                          claim, if    for value of      claim
                                                                                                                          partially    collateral or
                                                                                                                          secured      setoff

~$ COMMONWEALTH OF PENNSYLVANIA             OMMONWEALTH OF PENNSYLVANIA MEDICAID
   MEDICAID DRUG REBATE PROGRAM             RUG REBATE PROGRAM
   BRITTANY STARR                           TTN: BRITTANY STARR                       PAYER REBATES                                                           $1,442,635
   PO BOX 780634                            HONE: 717-346-8164
   PHILADELPHIA, PA 19178                   MAIL: C-85TARR@PA.GOV


~ g GEORGIA DEPT OF COMMUNITY HEALTH        EORGIA DEPT OF COMMUNITY HEALTH
     REBECCA MORRISON                       TTN: REBECCA MORRISON
                                                                                       pgYER REBATES                                                          $1,414,770
     MEDICAID DRUG REBATE PROGRAM           HON E:404-657-7239
      TLANTA, GA 30384-8194                 MAIL: REBECCA.MORRISON@DCH.GA.GOV


20    YNEOS HEALTH fka INVENTIV HEALTH      YNEOS HEALTH fka INVENTIV HEALTH
     HAIYAN WANG, DIRECTOR BUSINESS         TTN: HAIYAN WANG, DIRECTOR BUSINESS
     DEVELOPMENT, EARLY PHASE               EVELOPMENT, EARLY PHASE                     TRADE DEBT                                                            $1,073,469
     1030 SYNC ST                           HONE: 514-485-7579
     MORRISVILLE, NC 27560                  AX:919-876-9360


2~ RHODES TECHNOLOGIES INC                  HODES TECHNOLOGIES INC
   EDWARD MAHONY                            TTN: EDWARD MAHONY
                                                                                       SERVICES FEES                                                          $1,034,752
   201 TRESSER BOULEVARD                    HONE: 203-588-7088
    TAMFORD, CT 06901                       MAIL: EDWARD.MAHONY@TXPSVCS.COM


22 OHIO CLINICAL TRIALS INC                 HIO CLINICALTRIALS INC
    LEN APSELOFF                            TTN:GLEN APSELOFF
                                                                                        TRADE DEBT                                                             $600,000
   1380 EDGEHILL RD                         HONE:614-754-1570
   COLUMBUS,OH 43212                        MAIL: GLEN@OHIOCLINICALTRIALS.COM


23 PPD DEVELOPMENT LP                       PD DEVELOPMENT LP
    TEPHEN SCALDAFERRI                      TTN:STEPHEN SCALDAFERRI
                                                                                        TRADE DEBT                                                             $522,334
   26361 NETWORK PL                         HONE: 910-465-7800
   CHICAGO, IL 60673                        MAIL: STEPHEN.SCALDAFERRI@PPDI.COM


24 OKLAHOMA HEALTH CARE AUTHORITY           KLAHOMA HEALTH CARE AUTHORITY
    TACEY HALE                              TTN:STACEY HALE
                                                                                      PAYER RE8ATE5                                                            $400,586
   PO BOX 18968                             HONE:405-522-7453
   OKLAHOMA CITY, OK 73154-0299             MAIL: STACEY.HALE@OKHCA.ORG


25 PHARMACEUTICAL RESEARCH ASSOC INC        HARMACEUTICAL RESEARCH ASSOC INC
    OSEPH DAWN                              TTN:JOSEPH DAWN
                                                                                        TRADE DEBT                                                             $373,122
    130PARKLAKEAVESTE400                    HON E:434-951-3208
   RALEIGH, NC 27612                       EMAIL: JOSEPHDAWN@PRAHS.COM


26 WAVELENGTH ENTERPRISES INC                AVELENGTH ENTERPRISES INC
                                            1TN: RAYMONDALSKO
   RAYMONDALSKO
                                            HONE: 973-832-9260                         TRADE DEBT                                                              $361,909
   1700 RTE 23 N STE 130 FIRST FL
                                            MAIL:
     AYNE, N107470
                                            AYMOND.ALSKO@WAVELENGTHPHARMA.COM


2~ CONTRACTPHARMACALCORP                    ONTRACTPHARMACALCORP
    NTHONYGARGANO                           TTN:ANTHONYGARGANO
                                                                                       TRADE DEBT                                                              $32~'4zZ
   135 ADAMS AVE                            HONE:631-231-4610
   HAUPPAUGE, NY 11788-3633                 MAIL: ANTHONY.GARGANO@CPC.COM



 $ PL DEVELOPMENT LLC                       L DEVELOPMENT LLC
    SINGLEfERRY                             TTN:151NGLETERRY
                                                                                       TRADE DEBT                                                              $271,195
   609-2 CANTIAGUE ROCK RD                  HONE: 516-986-1700
   WESTBURY, NY 11590                       MAIL:151N6LETERRY@PLDEVELOPMENTS.COM




  Official Form 204             Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 50 Largest Unsecured Claims                                 page 3
           19-23650-rdd                Doc 1       Filed 09/15/19           Entered 09/15/19 23:54:03                          Main Document
                                                                           Pg 22 of 24


Debtor       Purdue Transdermal Technologies L.P.                                                  Case number (if known)
             Name

     Name of creditor and complete             Name,telephone number, and email       Nature of the claim   Indicate if     Amount of unsecured claim
     mailing address, including zip code       address of creditor contact           (for example, trade    claim is        If the claim is fully unsecured, fill in only
                                                                                     debts, bank loans,     contingent,     unsecured claim amount. If claim is paRially
                                                                                      professional          unliquidated,   secured, fill in total claim amount and
                                                                                     services, and          or disputed     deduction for value of collateral or setoff to
                                                                                     government                             calculate unsecured claim.
                                                                                     contracts)
                                                                                                                            Total        Deduction         Unsecured
                                                                                                                            claim, if    for value of      claim
                                                                                                                            partially    collateral or
                                                                                                                            secured      setoff

29 HEALTHCORE INC                             EALTHCORE INC
   KELSEY GANGEMI                             TTN: KELSEY GANGEMI
                                                                                          TRADE DEBT                                                              $269,621
   123 JUSTISON ST STE 200                    HONE: 302-230-2000
     ILMINGTON, DE 19801                      MAIL: KGANGEMI@HEALTHCORE.COM


3O COGNIZANTTECHSOLUTIONS US CORP             OGNIZANTTECH SOLUTIONS US CORP
    U RANJAN KAYAL                            TTN:SURANIAN KAYAL
                                                                                          TRADE DEBT                                                              $262,216
   24721 NETWORK PL                           HONE: 201-744-3444
   CHICAGO, IL 60673                          MAIL: SURANIAN.KAYAL@COGNIZANT.COM


31 Wq~RUS LLC                                  ALRUS LLC
     PAULA BUCHMA                             TTN: PAULA BUCHMA
                                                                                          TRADE DEBT                                                              $236,471
     18 E 17TH ST 4TH FL                      HONE:646.731.1701
     NEW YORK, NY 10003                       MAIL: PAULA@WALRUSNYC.COM


32 DENVER HEALTH &HOSPITALAUTH               DENVER HEALTH &HOSPITALAUTH
   SCOTT HOYE, GENERAL COUNSEL                TTN: SCOTT HOYE, GENERAL COUNSEL
                                                                                          TRADE DEBT                                                             $235,742
   777 BANNOCK STREET                         HONE: 303-436-6000
   DENVER, CO 80204                           AX:303-602-4934


33    EMERSON GROUP INC                       EMERSON GROUP INC
     MATT POLI                                TTN: MATT POLI
                                                                                          TRADE DEBT                                                             $234,029
     07 EAST LANCASTER AVE                    HONE:610-971-9600
     WAYNE, PA 19087                          MAIL: MATf.POLI@EMERSONGROUP.COM


34 INTEGRATED BEHAVIORAL HEALTHINC            NTEGRATED BEHAVIORALHEALTHINC
   MARY SWEET                                 TTN: MARY SWEEP
                                                                                          TRADE DEBT                                                             $zz$'~93
   3070 BRISTOL ST STE 350                    HONE:617-765-3144
   COSTA MESA, CA 92626                       MAIL: MSWEET@INFLEXXION.COM


35 CHALLENGE PRINTING COMPANY                 HALLENGE PRINTING COMPANY
      .YOUNG                                  TTN:S.YOUNG
                                                                                         TRADE DEBT                                                              $210,841
     PO BOX 27775                             HONE:973-471-4700
     NEWARK, NJ 07101-7775                    MAIL: SYOUNG@CHALLENGEPRINTINGCO.COM


36 SPECGX LLC                                 PECGX LLC
     G ENERAL COUNSEL                         ITN: GENERAL COUNSEL
                                                                                         TRADE DEBT                                                              $189,371
     385 MARSHALLAVE                          HONE:314-654-2000
     SAINT LOUIS, MO 63119-1831               AX:500-323-5039


3~    CI HEALTH                               CI HEALTH
     MARGARETSHUBNY                           TTN:MARGARETSHUBNY
                                                                                         TRADE DEBT                                                              $161,049
     PO BOX 101890                            HONE: 312.596.2648
      TLANTA, GA 30392                       EMAIL: MARGARET.SHUBNY@GCIHEALTH.COM



38    RIALCARD INC                            RIALCARD INC
     LINDSEY DOBBINS                          TTN: LINDSEY DOBBINS
                                                                                         TRADE DEBT                                                              $151,286
     2250 PERIMETER PARK DR STE 300           HONE: 919-415-5494
     MORRISVILLE, NC 27560                    MAIL: LINDSEY.DOBBINS@TRIALCARD.COM


                                              URPLE STRATEGIES LLC
39 PURPLE STRATEGIES LLC
                                              17'N: SARAH SIMMONS
     SARAH SIMMONS
                                              HONE: 703-548-7877                         TRADE DEBT                                                              $150,000
     815 SLATERS LN
                                             EMAIL:
      LEXANDRIA, VA 22314
                                              ARAN.SIMMONS@PURPlESTRATEGIES.COM



  Official Form 204               Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 50 Largest Unsecured Claims                                 page 4
           19-23650-rdd               Doc 1       Filed 09/15/19           Entered 09/15/19 23:54:03                             Main Document
                                                                          Pg 23 of 24

Debtor       Purdue Transdermal Technologies L.P.                                                    Case number (if known)
              Name

     Name of creditor and complete             Name, telephone number, and email        Nature of the claim   Indicate if     Amount of unsecured claim
     mailing address, including zip code       address of creditor contact             (for example, trade    claim is        If the claim is fully unsecured, fill in only
                                                                                       debts, bank loans,     contingent,     unsecured claim amount. If claim is partially
                                                                                        professional          unliquidated,   secured, fill in total claim amount and
                                                                                       services, and          or disputed     deduction for value of collateral or setoff to
                                                                                       government                             calculate unsecured claim.
                                                                                       contracts)
                                                                                                                              Total        Deduction         Unsecured
                                                                                                                              claim, if    for value of      claim
                                                                                                                              partially    collateral or
                                                                                                                              secured      setoff

4O                                            PC WORKFORCE SOLUTIONS LLC
      pC WORKFORCE SOLUTIONS LLC
                                              nN:CHERISH CHONG
     CHERISH CHONG
                                             PHONE: 305.490.6535                            TRADE DEBT                                                              $148,537
     PO BOX 534305
                                             EMAIL: CCHONG@WORKFORCELOGIQ.COM
      TLANTA, GA 30353



 ~ DEZENHALLRESOURCES                         EZENHALLRESOURCES
   MAYA SHACKLEY                              TTN: MAYA SHACKLEY
                                                                                            TRADE DEBT                                                              $142,835
   1130 CONNECTICUTAVENUE NW                  HONE:202-534-3170
     ASHINGTON, DC 20036-3904                 MAIL: MSHACKLEY@DEZENHALL.COM



 2    SHLAND SPECIALTY INGREDIENTS GP         SHLAND SPECIALN INGREDIENTS GP
     BR KINSEY                                TTN: BR KINSEY
                                                                                            TRADE DEBT                                                              $140,487
     8145 BLAZER DR                          PHONE: 302-594-5000
     WILMINGTON, DE 19808                    EMAIL: BRKINSEY@ASHLAND.COM


43    CIECU RE PHARMA INC                     CIECU RE PHARMA INC
     PURL                                     TTN: PURL
                                                                                            TRADE DEBT                                                              $139,364
     11 DEER PARK DR STE 120                 PHONE: 908-723-1209
     MONMOUTH JUNCTION, NJ 08852              MAIL: NOLAN.WANG@SCIECUREPHARMA.COM


 4 FRONTAGE LABORATORIES INC                 FRONTAGE LABORATORIES INC
   KEVIN LI DONGMEI WANG,SVP/6 M,CMC          TTN: KEVIN LI DONGMEI WANG,SVP/G M,CMC
    ERVICES                                   ERVICES                                       TRADE DEBT                                                             $122,902
   700 PENNSYLVANIA DR                       PHONE:484-362-0395
   EXTON, PA 19341-1129                       MAIL: KLI@FRONTAGELAB.COM

                                              OBBS CREEK HEALTHCARE LLC
 5 COBBS CREEK HEALTHCARE LLC
                                              1TN: JUN HUANGPU
    U N HUANGPU
                                              HONE:610-513-8740                             TRADE DEBT                                                             $116,256
   200 MORGAN AVE
                                              MAIL:
   HAVERTOWN, PA 19083
                                              HUANGPU@COBBSCREEKHEALTHCARE.COM



 6 BIOECLIPSE LLC
                                               IOECLIPSE LLC
   PO BOX 512323                                                                            TRADE DEBT                                                             $113,381
                                             E MAIL: MWEBSTER@THEACCESSGP.COM
   PHILADELPHIA, PA 19175



 ~ GLATTAIRTECHNIQUESINC                      LATTAIRTECHNIQUESINC
   STEPHEN RADOVANOVICH                       TTN: STEPHEN RADOVANOVICH
                                                                                           TRADE DEBT                                                              $109,135
   20 5P EAR RD                               HONE: 201-825-6337
   RAMSEY, NJ 07446-1221                      MAIL: STEPHEN.RADOVANOVICH@GLATT.COM



4$ PACKAGING COORDINATORS INC                 ACKAGING COORDINATORS INC
    I M HANEY                                 TTN:11M HANEY
                                                                                           TRADE DEBT                                                              $108,815
     545 ASSEMBLY DR                          HONE: 815-484-8900
   ROCKFORD, IL 61109                         MAIL:IIM.HANEY@PCISERVICES.COM


 9     LTERGON ITALIA SRL
       I NCENZO MANNA                         LTERGON ITALIA SRL
     ZONA INDUSTRIALE A51                     TTN: VINCENZO MANNA                          TRADE DEBT                                                              $107,512
     MORRA DE SANCTIS, AV 83040              EMAIL: V.MANNA@ALTERGON.IT
     ITALY


5O    HATCH ERCOMPANY                         HATCH ER COMPANY
     PATRICK SCHWARTZ                         TTN: PATRICK SCHWARTZ
                                                                                           TRADE DEBT                                                              $103,393
     1905 FORTUNE RD                          HONE: 801-972-4606
      ALT LAKE CITY, UT 84127                 MAIL: PATIRCK.SCHWARTZ@TCHEM.COM




  Official Form 204               Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 50 Largest Unsecured Claims                                   page 5
          19-23650-rdd              Doc 1        Filed 09/15/19            Entered 09/15/19 23:54:03                      Main Document
                                                                          Pg 24 of 24




                              .-
   Debtor name     Purdue Transdermal Technologies L.P.

   U nited States Bankruptcy Court for the:   SOUTHERN DISTRICT OF NEW YORK

   Case number (if known)
                                                                                                                             ❑ Check if this is an
                                                                                                                               amended filing



  Official Form 202
  Declaration Under Penalty of Perjury for Non-Individual Debtors                                                                                    12/15

  An individual who is authorized to act on behalf of anon-individual debtor, such as a corporation or partnership, must sign and submit this
  form for the schedules of assets and liabilities, any other document that requires a declaration that is not included in the document, and any
  amendments of those documents. This form must state the individual's position or relationship to the debtor, the identity of the document,
  and the date. Bankruptcy Rules 1008 and 9071.

  WARNING -- Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or property by fraud in
  connection with a bankruptcy case can result in fines up to $500,000 or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341,
  1519, and 3571.



 Declaration and signature
-

          am the president, another officer, or an authorized agent of the corporation; a member or an authorized agent of the partnership; or another
        individual serving as a representative of the debtor in this case.

         have examined the information in the documents checked below and I have a reasonable belief that the information is true and correct:

         ❑       Schedule A/8: Assets—Real and Personal Property (Official Form 206A/B)
         ❑       Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)
         ❑       Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)
         ❑       Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G)
         ❑       Schedule H: Codebtors (Official Form 206H)
         ❑       Summary of Assets and Liabilities for Non-Individuals (Official Form 206Sum)
         ❑       Amended Schedule
         ~       Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and Are Not Insiders (O~cial Form 204)
         ~       Other document that requires a declaration       Corporate Ownership Statement

         declare under penalty of perjury that the foregoing is true and correc .

        Executed on      September 15, 2019              X            ~, r/
                                                              Signature of individual signing on behalf of debtor

                                                              Jon Lowne
                                                              Printed name

                                                              Authorized Person
                                                              Position or relationship to debtor




  Official Form 202                                  Declaration Under Penalty of Perjury for Non-Individual Debtors
